On November 7, 1925, George E. Fenn, while attempting to cross from the north to the south side of Nepessing street in the city of Lapeer, at a point east of the Fox street crossing, was struck by an automobile driven by defendant eastward on the south of the center of the street and died a few hours thereafter from injuries so sustained. Plaintiff brought this action for damages therefor and defendant had verdict of the jury.
Plaintiff's principal contention was that the court erred in submitting the question of contributory negligence to the jury on the ground that, there having been no eyewitnesses to decedent's conduct before the accident, the presumption that decedent exercised due care was operative. Defendant claimed decedent was negligent as a matter of law. *Page 636 
The accident occurred shortly before 7 o'clock in the morning. There appears to have been no other traffic on the street. A witness for plaintiff testified that he could see objects a block or more away, but that, when he came to the intersection of Fox and Nepessing streets, he looked to the west, saw no car approaching and had just crossed the square diagonally and taken a few steps east on the south side of Nepessing street when he heard the crash of the collision about opposite him. Defendant testified that he drove several blocks on Nepessing street; it was a misty morning before daylight and his dimmers and spotlight were burning but they did not illuminate a radius of more than 16 feet. The speed of defendant's car was estimated at from 16 to 30 miles per hour. Defendant was the only eyewitness to the accident. He testified that he first saw decedent when the latter was about six feet in front of the car, immediately before he was struck, that decedent was walking diagonally across the street, with his head down, his back toward the car, and that he did not look at the car.
The presumption that a decedent was in the exercise of due care does not obtain where there are credible eyewitnesses to the occurrence. Nor is it a conclusive presumption. It may be rebutted by direct or circumstantial evidence and circumstances themselves may be sufficient to raise an issue of fact for the jury or to demonstrate the existence of contributory negligence as a matter of law. Gillett v. Traction Co., 205 Mich. 410.
Where an eyewitness first saw decedent at the moment of impact and cannot testify to his conduct before he got in the path of the automobile, the presumption that such prior conduct was not negligent is not abrogated. As pointed out by Mr. Justice WIEST in Petersen v. Lundin, 236 Mich. 590, the testimony of the witness of what he saw and the presumption *Page 637 
of decedent's prior due care, in such case, create an issue of fact for the jury upon the question of contributory negligence.
In the instant case, decedent's conduct, when seen by defendant, had force of indication that he had proceeded across the street without proper observation and ordinary precaution. However, his contributory negligence would depend upon the range of his observation of the approaching car and its speed, both of which elements were in dispute. If, by ordinary care, he could have seen defendant's car a reasonable distance and approaching at a rapid rate of speed, decedent's negligence in going into its path in an attitude of inattention would be clear. On the other hand, if he had to judge the distance and speed by the lights of the car, he might fairly have decided it was safe to cross. Other hypotheses are also suggested by the evidence. The issue of contributory negligence was plainly for the jury.
There was ample evidence to justify the verdict, the charge fully and properly stated the law of the case and covered all of plaintiff's requests. Counsel for plaintiff complain that the court unduly stressed the question of contributory negligence. The charge was lengthy upon all phases of the case, but it did not misstate the law, nor say anything prejudicial to plaintiff's cause. As defendant's negligence was rather clear, decedent's contributory negligence was apparently the principal issue. Without plainly apparent prejudice, a charge, correct as to the law, can hardly be condemned upon the proportion of words devoted to the different issues. Of course, claims of fact made on the argument hut not appearing in the record cannot receive consideration.
The judgment is affirmed.
NORTH, FELLOWS, WIEST, CLARK, McDONALD, POTTER, and SHARPE, JJ., concurred. *Page 638